DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I,  and polymer structure of claim 12, claims 1-12 and 15  in the reply filed on  2 February 2022  is acknowledged.
Claim 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Objections
Claim 15 is  objected to because of the following informalities:  claim 15 recites “further comprising” in line 1, which appears to be “comprising”;  “an alkali salt” inline 3, which appears to be ”the alkali salt”; “a polyphosphate salt” in line 4, which appears to be  “the polyphosphate salt”; and “a stabilizer polymer” in line 5, which appears to be “ the stabilizer polymer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and  3-12 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0324443A1 (Wang), which is listed in Applicant’s information disclosure statement. 
Regarding claims 1 and  4-12,  Wang teaches an aqueous  polymer dispersion comprises an aqueous solution of sodium sulfate ([0063] and [0065]), a polyphosphate dispersant ([0117]), a copolymer of acrylamide  based monomer such as N,N-dimethylacrylamide and AMPS ([0021], [0044],  [0045] and [0104]), which meet the claimed polymer and repeating groups.
Wang teaches that  the acrylamide based  comonomer  is present in an amount of 55-90 mole percent and the AMPS is present in an amount of about 10 to 45 mole percent ([0076]), which meets the claimed amount of repeating group A and B respectively . 
Wang teaches that  the polymer dispersion imparts large reduction in fluid loss ([0181]). 
Wang further teaches that the sodium sulfate is present in an amount of about 5 to 25 wt.% of the dispersion ([0066]), which overlaps with the claimed alkali sulfate amount , and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 3, Wang teaches  the dispersion comprises dispersants such as sulfomethylated tannins([0117]), which meets the claimed sulfonated-formaldehyde based dispersant. As for the amounts of the dispersant required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of dispersant  in order to obtain a workable product.  It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

Claims 2 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Wang  in view of US Patent 4607066 (Barry), which is listed in Applicant’s information disclosure statement. 
The teachings of Wang  are set forth above. 
Wang teaches that the copolymer is present in an amount of 0.05 to 5 wt.% ([0103]-[0104]), which meets the claimed amount of the stabilizer polymer; water is present in an amount of 50 to 97wt.% ([0107]) and sodium sulfate is present in an amount of about 5 to 25 wt.% of the dispersion ([0066]), which overlaps with the claimed amount of water and  alkali sulfate, respectively and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Wang exemplified  a copolymer comprising 99.5 g acrylamide (i.e.1.4 mole); 99.5 g AMPS (i.e., 0.48 mole), which meets the repeating unit B;  and 4 g of stearyl acrylate (i.e., 0.012 mole) ([0182]), which meets the claimed repeating unit A wherein the R5  is a C18 hydrocarbyl ester, thus the stearyl acrylate is present in the amount of 0.63 mol.%, and the AMPS is present in the amount of about 25.4 mol.%, which meet the claimed mol% of A and B, respectively. 

 Barry teaches that sodium hexametaphosphate are known  phosphate dispersant which is generally employed in an amount of 0.5 to 10 wt.% (col.3, line 63- col. 4, line 4), which overlaps with the claimed amount.
At the time the invention was made it would have been obvious  for a person of ordinary skill in the art to employ the sodium hexametaphosphate of Barry  in the general amount of 0.5 to 10 wt.% in the dispersion of Wang   since it has since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a phosphate dispersant.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766